Title: To James Madison from Robert Patton, 9 May 1811 (Abstract)
From: Patton, Robert
To: Madison, James


9 May 1811, Philadelphia. Has purchased the gray horse as JM requested “& will send him forward by Wm. D H Jones, Nephew to Mr. Chester Bailey of this City.” The horse is “perfectly gentle, & well broke,” and Mrs. Madison “may place great confidence in him.” Encloses a receipt and advises JM that he can obtain a draft, when convenient, from either the Union Bank of Georgetown or the Washington bank on the Farmers and Mechanics’ Bank in Philadelphia. Requests JM to pay $20 to the young man who will deliver the horse.
